Citation Nr: 0905539	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-02 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
2 to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the Veteran's claim for 
service connection for diabetes mellitus type 2 due to 
exposure to herbicides.  The Veteran disagreed and perfected 
an appeal.

In January 2008, the Veteran and his representative presented 
evidence and testimony at a videoconference hearing before 
the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.


FINDINGS OF FACT

1.  A preponderance of the evidence supports a conclusion 
that the Veteran did not set foot in Vietnam.

2.  A preponderance of the evidence supports a conclusion 
that the Veteran's diabetes mellitus type 2 is not related to 
his active duty service.


CONCLUSION OF LAW

Diabetes mellitus type 2 was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309((e) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in the U.S. Navy.  He served on board the 
U.S.S. Pickaway (APA-222), an amphibious transport ship, 
between October 1966 and February 1968.  During the period 
the Veteran served on the Pickaway, the ship participated in 
operations in and around Vietnam.  The Veteran contends that 
he was a crewmember of boats which offloaded supplies from 
the Pickaway and transported them to piers in Da Nang, 
Vietnam.  He further contends that he set foot in Vietnam 
when he was a member of the working party which unloaded the 
supplies from the boats and placed them on shore in Vietnam.

The Board will address preliminary matters and then render a 
decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO informed the veteran in a letter dated 
October 2004 about the information and evidence that is 
necessary to substantiate his claim for service connection by 
informing the veteran that the evidence must show that he had 
an injury in military service or a disease that began in or 
was made worse during military service, or there was an event 
in service that caused an injury or disease; he had a current 
physical or mental disability shown by medical evidence; and, 
that there is a relationship between his disability and an 
injury, disease, or event in military service.  In addition, 
the veteran was requested to provide specific information 
that "if you were stationed aboard a ship, you must have 
disembarked in Vietnam." 

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  In the present appeal, the veteran was provided specific 
notice of how VA determines a disability rating and an 
effective date in a letter dated April 2006.  

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical 
records, service personnel records, VA treatment records and 
private medical records identified by the veteran are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  As is more thoroughly 
discussed below, the Board finds that the medical evidence of 
record is sufficient to adjudicate the claim before it and 
that a VA examination is not necessary to enable the Board to 
render a decision in this case.  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  In this vein, as noted in the Introduction, the 
veteran has presented evidence and testimony at a hearing 
before the undersigned VLJ. 

The Board can not identify and the veteran has not contended 
any prejudice as a result of lack of notice or assistance in 
this case.  All procedural notice preceded the final 
adjudication of the veteran's claims.  Thus, the veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).

The Board will therefore proceed to a decision on the merits.  




Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

For certain chronic disorders, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2008).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  The Secretary has determined that 
the credible evidence against an association between 
herbicide exposure and diabetes mellitus type 2 is outweighed 
by the credible evidence for such an association, and has 
determined that a positive association does exist.  See 72 
F.R. 32402 (June 12, 2007).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994). As 
such, the Board must not only determine whether the veteran 
has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, (see 38 C.F.R. § 3.309(e), but 
also must determine whether the claimant has presented 
evidence linking his current disability to his active service 
under 
38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) 
(2008).

Analysis

As indicated above, to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. The Board will examine each element in 
turn.

With regard to element (1), the record includes a diagnosis 
of insulin-dependent diabetes mellitus by Dr. C.B. in May 
2004.  Thus, element (1) is satisfied.

With regard to element (2), the Board will separately address 
disease and injury.  There is no evidence of diabetes 
mellitus in service.  Indeed, the Veteran does not so 
contend; his April 2004 claim form and subsequent statements 
make clear that he believes that the diabetes is related to 
Agent Orange exposure in Vietnam.  Moreover, medical evidence 
of record indicates that he was first diagnosed with diabetes 
mellitus many years after he was separated from active duty 
service.  

With respect to injury, the Veteran contends that he is 
entitled to the presumption afforded in 38 U.S.C.A. § 1116(f) 
(West 2002) and 38 C.F.R. § 3.307(6)(iii) (2008).  As noted 
above, the Veteran contends that while serving aboard the 
Pickaway, he was a crewmember on a boat which transported 
supplies from the Pickaway to piers in Da Nang, Vietnam.  He 
stated in an April 2006 statement that he spent "5-6 days" 
unloading the boats and actually set foot on land Vietnam, 
and reiterated that fact in the January 2008 hearing.  See 
hearing transcript at page 5.  

As discussed below, the Board finds that the evidence of 
record is insufficient to establish a presumption of 
herbicide exposure.  Although the Veteran's personnel records 
indicate that he received the Vietnam Service Medal, there is 
no indication in any official record that he ever served in-
country, or set foot in Vietnam.  See Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008) (upheld VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of his or her military 
duty in order to be entitled to the presumption of herbicide 
exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 
3.307(a)(6)(iii)).  See also 38 C.F.R. § 3.313 (2008).

The Board notes that the Veteran's statements that he served 
in-country have varied since he filed his claim.  In an 
October 2004 statement, the Veteran stated that he was aboard 
the Pickaway and worked on "LCVP's" which carried Marines 
to the beach in Vietnam.  He specifically stated that he did 
this in July 1966.  However, as the RO noted, the Veteran 
entered active duty in July 1966 and did not serve on the 
Pickaway until October 1966.  Thus, the October 2004 
statement has no probative value.

In an April 2006 statement, the Veteran contended that in the 
end of June 1967, the Pickaway delivered supplies to Navy 
Riverine units in the "delta."  The Board presumes that the 
Veteran meant the Mekong Delta in Vietnam where U.S. Navy 
Riverine units operated during the Vietnam War.  He also 
stated in the April 2006 statement that after delivering the 
supplies in the delta, the Pickaway went up the Mekong River 
to meet with river patrol boats (PBR).  He stated "I was on 
brown water and land from our boats."  Finally, the Veteran 
stated in the April 2006 statement that he was involved in 
resupplying the U.S.S. Oriskany by small boats.

The RO obtained deck logs from June 1967 of the Pickaway.  A 
June 28, 1967 entry states that the Pickaway was "enroute 
from Apra Harbor, Guam to Da Nang, RVN" and that on June 29 
at 0829, the Pickaway "anchored and moored starboard side to 
Pier #3 Da Nang Harbor RVN."  On June 29, 1967, at 1549, the 
ship was underway enroute from Da Nang to Subic Bay, 
Philippine Islands.  June 30 entries simply state the ship 
was "underway as before," and "underway to Subic Bay."  
There is nothing in the official records indicating any of 
the Pickaway crew left the ship while it was "anchored and 
moored" in Dan Nang.  There is certainly nothing indicating 
that the ship was in Da Nang for "5-6 days," or that the 
Pickaway met with riverine units in the Mekong delta, or that 
the ship transited the Mekong River in June 1967.  Thus, the 
April 2006 statement has no probative value.

At the January 2008 hearing, the Veteran stated again that he 
was on a working party that transported supplies from the 
Pickaway to the shore in Vietnam.  See hearing transcript at 
pages 5 and 9.  He also testified that the exact dates he 
stepped foot in Vietnam were June 29, 1967, and September 24, 
1967.  See hearing transcript at page 6.  

As noted above, the Pickaway deck logs show the ship was 
anchored and moored for 7 hours and 20 minutes near Pier 3 in 
Da Nang Harbor on June 29, 1967.  But, there is no record 
that any crew left the ship, or that any boats were sent from 
the ship to shore.

The RO also obtained the Pickaway deck logs for September 19-
27, and October 18-23, 1967.  The September logs show the 
Pickaway was enroute from Subic Bay to Vung Tau, RVN, on 
September 19 and 20.  The ship anchored at Vung Tau, RVN, at 
0924 on September 21, 1967, and was underway again at 1541 on 
September 22, 1967, enroute to Cam Rahn Bay, RVN.  At 0911 on 
September 23, 1967, the Pickaway anchored in Cam Rahn Bay, 
and at 0854 on September 24, 1967, was underway enroute to 
Nha Trang, RVN, where the ship anchored at 1356.  On 
September 25, 1967, the ship was underway at 0754 enroute to 
Qui Nhan where it anchored at 1510 and remained until it was 
underway at 1649 enroute to Da Nang.  At 1129 on September 
26, 1967, the Pickaway anchored at anchorage 22, and at 0830 
on September 27, 1967, the ship was underway enroute to Subic 
Bay.  

None of the Pickaway deck logs in the record from September 
1967 indicate in any way that any of the crew left the ship 
except for a single entry made on September 26 at 1422 
stating that the commanding officer left the ship and 
returned at 1533.  Nor do the records indicate supplies were 
offloaded or that a landing party was dispatched to offload 
supplies on shore during September 1967.

Pickaway deck logs were obtained for October 18-23, 1967.  
They reveal that the ship was enroute from Subic Bay to 
Yankee Station on October 18, that the ship replenished the 
Oriskany on October 20 and received fuel from the U.S.S. 
Hassayampa (AO-145) on October 21.  On October 23, the 
entries reflect that the ship was enroute from Yankee Station 
to Keelung, Taiwan.  As before, there is nothing to indicate 
boats were used to transport any supplies from the Pickaway 
to any other vessel.  Indeed, the deck logs clearly state 
that the replenishment operation to the Oriskany and from the 
Hassayampa were underway replenishments; that is, the ships 
maintained a reduced speed on course and transferred supplies 
and fuel by lines and hoses secured between the ships.  The 
records further reveal that the Pickaway never came to all 
stop or dead-in-the-water at any time from October 18 through 
23.  Such would be necessary to allow a small boat to 
transfer supplies.

The Veteran has not indicated and the Board cannot find that 
any other official record indicates that the Veteran set foot 
in Vietnam.  For example, the record does not contain any 
temporary duty (TDY) orders indicating that the Veteran set 
foot in Vietnam, nor is there evidence that he was attached 
to a unit on the Demilitarized Zone (DMZ) in Korea, see M21-
1IMR, Part IV, Subpart ii, Chapter 2, Section C (DoD has 
acknowledged that herbicides were used in Korea from April 
1968 through July 1969 along an area of the DMZ, and has 
provided a list of units affected by this usage).   The sole 
evidence of his actual presence in Vietnam comes from the 
Veteran himself.  There are no letters home, no statements 
from former shipmates, and no statements from persons who 
knew the Veteran at the time and who could relate what the 
Veteran told them.

In sum, the contemporary records do not corroborate the 
Veteran's statements in the least.  The Court has held that 
contemporaneous evidence has greater probative value than 
history as reported by the claimant. See Curry v. Brown, 7 
Vet. App. 59, 68 (1994).  The Court has also held that the 
Board may consider whether the veteran's personal interest 
may affect the credibility of testimony. See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board finds that the Veteran's statements regarding how 
he came to be on-shore in Vietnam have been inconsistent and, 
in several instances, proven to be impossible.  The 
inconsistencies may be due to the number of years that have 
passed or, they may be a result of his desire to obtain 
benefits.  Either way, the Board finds the official evidence 
of record is more probative than the Veteran's statements, 
and the official records do not show that the Veteran set 
foot in Vietnam.  The Veteran is therefore not presumed to 
have been exposed to herbicides.  38 C.F.R. §§ 3.307(a)(6), 
3.313.


For the reasons and bases stated above, the Board finds that 
Hickson element (2) is not met and that entitlement to 
service connection for diabetes mellitus type 2 is not 
warranted.


ORDER

Entitlement to service connection for diabetes mellitus type 
2 is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


